         Case 1:19-cv-09236-KPF Document 59 Filed 01/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID LEIBOWITZ, et al.,
                              Plaintiffs,                19 Civ. 9236 (KPF)
                       -v.-
                                                       SCHEDULING ORDER
IFINEX INC., et al.,

                              Defendants.


ERIC YOUNG, et al.,
                              Plaintiffs,                20 Civ. 169 (KPF)
                       -v.-
IFINEX INC., et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court recently received Young v. iFinex, Inc., No. 20 Civ. 169, as a

case related to a previously assigned case, Leibowitz v. iFinex, Inc., No. 19 Civ.

9236. The parties in both cases are hereby ORDERED to provide the Court

with a letter brief, not to exceed five pages in length, stating their positions

regarding whether the two cases should be consolidated. These letter briefs

shall be filed on or before January 24, 2020.
      SO ORDERED.

Dated:       January 13, 2020
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge
